The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-17 are presented for examination in this application (17/167,122) filed on February 4, 2021.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-17 are pending for consideration. 
Drawings
The drawings submitted on February 4, 2021 have been considered and accepted.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statement filed on February 4, 2021. U.S. patents and Foreign Patents have been considered.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 recites the limitations “a request for writing to the first storage region” (Line 13 of claim 7 for example) and “record, when a request for writing the first data is received” (Line 15 of claim 7 for example), where it is unclear if this is the same request for writing the first data as in claim 1 or different request.
Claim 9 recites the limitations “record, when a request for writing the fifth data is received, in the second write management information, data is retained in the second unit region,  record, in the second write management information, data is retained in the second unit region” (Line 27-29 and Lines 1-2 of claim 9), wherein, it is unclear if it is the same data retained in the second unit region as it is repeated twice in the claim.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10. Claims 1-3, 10-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Fiske et al. (US PGPUB 2013/0042049) (hereinafter ‘Fiske’).
As per independent claim 1, Fiske discloses a storage control device comprising: a memory; and a processor coupled to the memory [(Paragraphs 0033-0038; FIGs. 1, 3 and 4 and their related text) wherein each server 206 may include one or more processors 212 and memory 214. The memory 214 may include volatile memory (e.g., RAM) as well as non-volatile memory (e.g., ROM, EPROM, EEPROM, hard disks, flash memory, etc.). The volatile and non-volatile memory may, in certain embodiments, store software modules that run on the processor(s) 212 and are used to access data in the storage devices 204. These software modules may manage read and write requests to logical volumes in the storage devices 204; FIG. 3 is a high-level block diagram showing a technique for enhancing the copy-on-write operation on an SSD 204. Currently, many SSD controllers 306 utilize a wear-leveling algorithm (hereinafter referred to as a wear-leveling module 310) to ensure that memory cells are utilized uniformly. The wear-leveling module 310 uniformly distributes writes across the solid-state storage media to maximize the effective life of the media. This wear-leveling module 310 may be used with a new enhanced copy-on-write (ECOW) module 308 within the SSD controller 306 to improve the copy-on-write operation. Use of the wear- and configured to: when a request for writing first data to a first unit region among unit regions included in a first storage region is received, write the first data to the first unit region in a second storage region corresponding to a snapshot [(Paragraphs 0005, 0049 and 0052; FIGs. 1, 3 and 4 and their related text) wherein Fiske teaches implementing a snapshot is to use a "copy-on-write" technique. Using such an approach, when a snapshot of a production volume is created, the snapshot is created instantly and no production data is actually copied from the production volume to the snapshot volume. As writes to blocks of the production volume are received, the original data in the blocks is copied from the production volume to the snapshot volume. This keeps the data in the snapshot consistent with the time the snapshot was created. Read requests to the snapshot volume for data blocks that are still not copied are redirected to the original volume, while read requests to data blocks that have been copied are directed to the snapshot volume. In this way, data is migrated from the production volume to the snapshot volume as writes to the production volume are received, where the storage virtualization layer 302 performs three I/O prior to returning a write acknowledgment to the application 300. Prior to performing an initial write to a production volume 316 after a snapshot is taken, the storage virtualization layer 302 must read the original data in the production volume 316 and write the original data to the snapshot volume 318. Only then may the storage virtualization layer 302 write the new data to the production , the snapshot being corresponding to the first storage region [(Paragraphs 0005, 0049 and 0052; FIGs. 1, 3 and 4 and their related text) wherein Fiske teaches implementing a snapshot is to use a "copy-on-write" technique. Using such an approach, when a snapshot of a production volume is created, the snapshot is created instantly. As writes to blocks of the production volume are received, the original data in the blocks is copied from the production volume to the snapshot volume. This keeps the data in the snapshot consistent with the time the snapshot was created. In this way, data is migrated from the production volume to the snapshot volume as writes to the production volume are received, where the storage virtualization layer 302 performs three I/O prior to returning a write acknowledgment to the application 300. Prior to performing an initial write to a production volume 316 after a snapshot is taken, the storage virtualization layer 302 must read the original data in the production volume 316 and write the original data to the snapshot volume 318. Only then may the storage virtualization layer 302 write the new data to the production volume 316. Once all three I/Os are complete, the storage virtualization layer 302 may return an acknowledgment to the application 300 that originated the write request to correspond to the claimed limitation], send a first completion response to the request for writing [(Paragraphs 0005, 0049 and 0052; FIGs. 1, 3 and 4 and their related text) wherein Fiske teaches implementing a snapshot is to use a "copy-on-write" technique. Using such an approach, when a snapshot of a production volume is created, the snapshot is created instantly and no production data is actually copied from As writes to blocks of the production volume are received, the original data in the blocks is copied from the production volume to the snapshot volume. In this way, data is migrated from the production volume to the snapshot volume as writes to the production volume are received, where the storage virtualization layer 302 performs three I/O prior to returning a write acknowledgment to the application 300. Prior to performing an initial write to a production volume 316 after a snapshot is taken, the storage virtualization layer 302 must read the original data in the production volume 316 and write the original data to the snapshot volume 318. Only then may the storage virtualization layer 302 write the new data to the production volume 316. Once all three I/Os are complete, the storage virtualization layer 302 may return an acknowledgment to the application 300 that originated the write request to correspond to the claimed limitation], and when a first read request requesting for reading from the first unit region in the second storage region is received, send second data stored in the first unit region in the first storage region, as read data in accordance with the first read request [(Paragraphs 0005, 0049 and 0052; FIGs. 1, 3 and 4 and their related text) wherein Fiske teaches implementing a snapshot is to use a "copy-on-write" technique. Using such an approach, when a snapshot of a production volume is created, the snapshot is created instantly and no production data is actually copied from the production volume to the snapshot volume. As writes to blocks of the production volume are received, the original data in the blocks is copied from the production volume to the snapshot volume. This keeps the data in the snapshot consistent with the time the snapshot was created. Read requests to the snapshot volume for data blocks that are still not copied are redirected to the original volume, while read requests to data blocks that have been copied are directed to the snapshot volume. In this way, data is migrated from the production volume to the snapshot volume as writes to the production volume are received, where reading from the original block inherits the feaure of send second data stored in the first unit region in the first storage region, as read data in accordance with the first read request to correspond to the claimed limitation].
As per dependent claim 2, Fiske discloses wherein the request for writing first data is received after receiving a request for creating the snapshot [(Paragraphs 0005, 0011, 0041 and 0052; FIGs. 1, 2 and 5) where Fiske teaches increasing the efficiency of a "copy-on-write" operation performed on an SSD includes receiving, by a storage virtualization layer, a write command. The storage virtualization layer determines whether a copy-on-write operation is required in response to the write command (e.g., by determining whether the write command is the first write to a block of a production volume after creation of a snapshot volume). The storage virtualization layer then sends, in the event the copy-on-write operation is required, a command to a solid state drive (SSD) to perform an enhanced copy-on-write operation. The command has the following arguments: (1) new data to be written to the SSD; (2) a first logical address specifying a logical location where the new data should be written to the SSD; and (3) a second logical address specifying a logical location where the original data should be available on the SSD. If both the production volume and snapshot volume are located on the same SSD, such a command may allow the copy-on-write operation to be performed on the SSD without physically moving the original data on the SSD to correspond to the claimed limitation].
As per dependent claim 3, Fiske discloses wherein the processor sends, when a second read request requesting for reading from the first unit region in the first storage region is further received, the first data stored in the first unit region in the second storage region, as read data in accordance with the second read request [(Paragraphs 0005, 0011, 0041 and 0052; FIGs. 1, 2 and 5) where Fiske teaches implementing a snapshot is to use a "copy-on-write" technique. Using such an approach, when a snapshot of a production volume is created, the snapshot is created instantly and no production data is actually copied from the production volume to the snapshot volume. As writes to blocks of the production volume are received, the original data in the blocks is copied from the production volume to the snapshot volume. This keeps the data in the snapshot consistent with the time the snapshot was created. Read requests to the snapshot volume for data blocks that are still not copied are redirected to the original volume, while read requests to data blocks that have been copied are directed to the snapshot volume, wherein reading data blocks that have been copies from the snapshot volume upon receiving read requests to correspond to the claimed limitation].
As for independent claims 10 and 14, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for claims 11 and 15, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for claims 12 and 16, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-3, 5-12 and 14-16 have received a first action on the merits and are subject of a first action non-final.
	a(2) CLAIMS ALLOWED IN THE APPLICATION
Claims 4, 13 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C.  112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The reasons for allowance of claims 4, 13 and 17 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including, as for claim 4, the limitations of “write, when a request for writing third data to the first unit region in the first storage region is received after a request for creating a following-generation snapshot corresponding to the first storage region is received, the third data to  the first unit region in a third storage region corresponding to the following- generation snapshot, send a second completion response to the request for writing the third data, send, when a third read request requesting for reading from the first unit region in the third storage region is received, the second data stored in the first unit region in the first storage region, as read data in accordance with the third read request, and send, when a fourth read request requesting for reading from the first unit region in the first storage region is received, the third data stored in the first unit region in the third storage region, as read data in accordance with the fourth read request”. The closest prior art Humlicek et al., US 6,594,744 – teaches mahaging a snapshot volume for one or more checkpoint volumes with multiple point-in-time images in a single repository but not the specific limitations as recited in claims 4, 13 and 17.
The reasons for allowance of claim 5 is that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including, as for claim 5, the limitations of “write, when a request for writing third data to the first unit region in the first storage region is received after a request for creating a following-generation snapshot corresponding to the first storage region is received, the third data to  the first unit region in a third storage region corresponding to the following- generation snapshot, send a second completion response to the request for writing the third data, send, when a third read request requesting for reading from the first unit region in the third storage region is received, the second data stored in the first unit region in the first storage region, as read data in accordance with the third read request, and send, when a fourth read request requesting for reading from the first unit region in the first storage region is received, the third data stored in the first unit region in the third storage region, as read data in accordance with the fourth read request”. The closest prior art Humlicek et al., US 6,594,744 – teaches mahaging a snapshot volume for one or more checkpoint volumes with multiple point-in-time images in a single repository but not the specific limitations as recited in claim 5.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Humlicek et al., US 6,594,744 – teaches mahaging a snapshot volume for one or more checkpoint volumes with multiple point-in-time images in a single repository.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday 9-5 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135